PER CURIAM.
This case here on appeal is a libel in personam; damages being claimed because of the arrest and imprisonment of the libelant. The court below allowed him the sum of $1,000 as compensation for the maltreatment to which he had been subjected. The only contention before us relates to the amount so allowed; the other assignments of error having been abandoned.
The right of the libelant to recover is plain—in fact, is conceded. That he was mistreated as a passenger by the representative of the appellant was fully proven, and that his conduct in connection with the matter which resulted in said mistreatment was not what it should have been, he not being without blame, is also without' question. Under all the circumstances we are of opinion that an allowance of $500 will be ample compensation. Let the decree appealed from be so modified.
Modified and affirmed.